                     1    G. DAVID ROBERTSON, ESQ. (NV Bar 1001)
                          KIRK C. JOHNSON, ESQ. (NV Bar 4299)
                     2    Robertson, Johnson, Miller & Williamson
                          50 West Liberty Street, Suite 600
                     3    Reno, Nevada 89501
                          Telephone No.: (775) 329-5600
                     4    Facsimile No.: (775) 348-8300
                          gdavid@nvlawyers.com
                     5    kirk@nvlawyers.com
                          Attorneys for Defendant/Counterclaimant ICON RENO
                     6    PROPERTY OWNER POOL 3 NEVADA, LLC

                     7                                  UNITED STATES DISTRICT COURT

                     8                                        DISTRICT OF NEVADA

                     9     MFR HOLDCO, LLC, a foreign limited             Case No. 3:18-cv-00034-MMD-WGC
                           liability company,
                   10
                                           Plaintiff,
                   11
                                  vs.
                   12
                           ICON RENO PROPERTY OWNER POOL 3
                   13      NEVADA, LLC, a foreign limited liability
                           Company,
                   14
                                           Defendants.
                   15
                           ICON RENO PROPERTY OWNER POOL 3
                   16      NEVADA, LLC, a foreign limited liability
                           Company,
                   17
                                           Counterclaimant.
                   18             vs.

                   19      MFR HOLDCO, LLC,; ACH FOAM
                           TECHNOLOGIES, INC.; FRANK
                   20      KIESECKER, JR., individually; RICHARD L.
                           WALLER, individually; MICHAEL S.
                   21      HUEMPFNER, individually,

                   22                      Counterdefendants.              ORDER RE:
                   23
                                        STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                   24                   MOTION TO DISMISS COUNTERCLAIM (SIXTH REQUEST)

                   25            WHEREAS, Counterdefendants Kiesecker, Waller and Huempfner filed a Motion to

                   26     Dismiss Counterclaim (ECF 52) on February 26, 2019 (“the Motion”);

                   27            WHEREAS, Counterclaimant’s opposition to the Motion is currently due on or before

                   28     June 14, 2019;
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (SIXTH REQUEST)
 Reno, Nevada 89501
                                                                PAGE 1
                     1               WHEREAS, the parties participated in a mediation on March 4, 2019, and reached a

                     2    tentative settlement of the action;

                     3               WHEREAS, the parties appear to have hopefully resolved the last remaining issue with

                     4    the latest settlement agreement changes now awaiting final approval from a few of the interested

                     5    parties;

                     6               WHEREAS, the terms of the settlement agreement have led some of the parties to seek

                     7    insurance coverage for issues addressed in the agreement and which insurance issues those

                     8    parties are still working through with their insurers and which need to be resolved before the

                     9    parties can execute the settlement agreement;

                   10                WHEREAS, the settlement will obviate the need for Counterclaimant to file an

                   11     opposition to the Motion and save judicial resources; and

                   12                WHEREAS, the parties agree that the Counterclaimant should not be required to expend

                   13     time and money opposing the Motion if the parties can finish finalizing their settlement, such

                   14     that an extension of time for Counterclaimaint to file said opposition, while the parties work to

                   15     finalize their settlement, makes good sense,

                   16                IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, that

                   17     Counterclaimant Icon Reno Property Owner Pool 3 Nevada, LLC shall have to and including

                   18     July 16, 2019, to file its opposition to Plaintiff’s Motion to Dismiss Counterclaim in this action.

                   19                IT IS SO STIPULATED:

                   20     DATED: June 14, 2019                                DATED: June 14, 2019.

                   21     HOLLAND & HART LLP                                  ROBERTSON, JOHNSON
                                                                              MILLER & WILLIAMSON
                   22     By: /s/ Matthew B. Hippler
                              Matthew B. Hippler, Esq.                        By: /s/ Kirk C. Johnson
                   23         Frank Z. LaForge, Esq.                              Kirk C. Johnson, Esq.
                             Attorneys for Plaintiff/                            Attorneys for Defendant/
                   24        Counterdefendants                                   Counterclaimant

                   25                                                    ORDER

                   26                                                IT IS SO ORDERED:

                   27

                   28                                                    UNITED STATES DISTRICT JUDGE
 Robertson, Johnson,                                                     DATED: June 17th, 2019
 Miller & Williamson
50 West Liberty Street,     STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                             (SIXTH REQUEST)
 Reno, Nevada 89501
                                                                 PAGE 2
                     1                                    CERTIFICATE OF SERVICE

                     2              Pursuant to FRCP 5(b) and Local Rule 5-4, I hereby certify that I am an employee of
                     3    Robertson, Johnson, Miller & Williamson, over the age of eighteen, and not a party to the within
                     4    action.     I further certify that on the 14th day of June, 2019, I electronically filed this
                     5    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
                     6    COUNTERCLAIM (SIXTH REQUEST) and thus, pursuant to LR 5-4, caused same to be
                     7    served by electronic mail on the following Filing Users:
                     8              Matthew B. Hippler, Esq. (SBN 7015)
                                    Frank Z. LaForge, Esq. (SBN 12246)
                     9              Holland & Hart LLP
                                    5441 Kietzke Lane, Second Floor
                   10               Reno, NV 89511
                                    mhippler@hollandhart.com
                   11               lzlaforge@hollandhart.com
                   12

                   13                                                         /s/ Teresa W. Stovak
                                                                       An Employee of Robertson, Johnson,
                   14                                                  Miller & Williamson
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (SIXTH REQUEST)
 Reno, Nevada 89501
                                                                PAGE 3
